MEMORANDUM **
Mark Anthony Brown, an Idaho state prisoner, appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Brown contends that his trial and appellate attorneys were ineffective for failing to challenge the lack of certain definitions in the jury instructions. Upon review, we conclude that Brown has failed to show that his attorneys committed unprofessional errors that were prejudicial to his case. See Strickland v. Washington, 466 U.S. 668, 694-95, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). We conclude that the decision of the Idaho Court of Appeals denying Brown’s ineffective assistance of counsel claims was neither contrary to, nor an unreasonable application of, clearly established Supreme Court precedent, and the district court properly denied the petition. See 28 U.S.C. § 2254(d); Strickland, 466 U.S. at 694, 104 S.Ct. 2052.
We construe Brown’s uncertified contentions as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.